Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 4/19/22.
Response to Amendment
2.	Claims 1-8, 10-20 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
A computer-implemented method comprising: 
receiving a query search context for querying documents of a document set, the query search context including a search document to be analyzed; 
retrieving, by similar document search processing, a similar document subset of the document set, the similar document subset comprising documents of the document set most similar to [[a]] the search document of the query search context; 
generating, via facet analysis processing of the query search context, including the search document, M candidate facets most-related to the query search context, wherein M > 2, and the facet analysis processing determines for a facet an extent of correlation to the query search context to facilitate determining the M candidate facets most-related to the query search context; 
identifying facets of the M candidate facets associated with the documents of the similar document subset; 
classifying identified facets associated with the documents of the similar document subset into a positive facet set and a negative facet set based, at least in part, on extent of facet commonality across the documents of the similar document subset, the positive facet set including a facet of the identified facets associated with multiple documents of the similar document subset and the negative facet set including any facet of the identified facets associated with only one document of the similar document subset; and 
providing, at least in part, a listing of the documents of the similar document subset, the listing highlighting facets of the positive facet set in the documents of the similar document subset.


Regarding claim 1 Dredze et al (8,433,705), the closest art of record, teaches A computer-implemented method (col 1 l 47-48 computer implemented method; col 2 l. 14-16: system; col 2 l. 35-38: non-transitory computer readable storage medium) comprising: 
receiving a query search context for querying documents of a document set (col 1 l. 15-16, 52-53: initial search query; col 4 l. 60-67: database of documents; col 7 l. 7-9, l. 12: searching for documents); 
retrieving, by similar document search processing, a document subset of the document set, the document subset comprising documents of the document set most similar to a search [document] of the query search context (abstract generates a set of search results based on search query; col 7 l. 12; col 11 l. 1-5 search results); 
generating, via facet analysis processing, M candidate facets most-related to the query search context (abstract generates a set of candidate facets; col 7 l. 7-9:  In addition to the search terms in a query, a query may contain one or more facets that specify properties sought in the search results); 
identifying facets of the M candidate facets associated with the documents of the document subset (abstract candidate facets; where each of the candidate facets can be used to select a subset of the search results; col 5 l. 1-15: generate candidate facets, may present to user, ranking of the candidate facets; col 11 l. 18-22); 
classifying identified facets associated with the documents of the document subset into a positive facet set and a negative facet set based, at least in part, on extent of facet commonality across the documents of the document subset (abstract: ranks the candidate facets in accordance with selectivity of the candidate facets and selects a plurality of facets from among the candidate facets for presentation to the user. The selection is in accordance with the rankings of the candidate facets; 
col 12 l. 24-43: the candidate facets are ranked in accordance with both their selectivity and their facet characteristics). Each of the facet characteristics has some predictive value or utility in terms of predicting which candidate facets are more likely to be selected by users; In some embodiments, some facet characteristics are positively correlated with predicted utility of candidate facets, while other facet characteristics are negatively correlated with the predicted utility of candidate facets.;
col 13 l. 15-18: presentation facets, l. 26-30: candidate facets may be partitioned into distinct subsets; l. 31-40: organized into clusters…for presentation by type
facet characteristics three categories: col 15 l. 8-12; col 16 l. 20-24; col 16 l. 48-50  – different sets of facets that are related to search query and presented to user); and 
providing, at least in part, a listing of the documents of the document subset, the listing ‘presenting’ [highlighting] facets of the positive facet set in the documents of the document subset (abstract; col 10 l. 1-3; fig 7; col 14 l. 40 search results are displayed; col 7 l. 12 searching for documents on the internet
-where Dredze teaches a user query for searching documents, where query facets are searched to find candidate facets of documents to provide documents similar to user’s query).  

However, Dredze does not teach the claim limitations as currently amended.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655